Name: Council Regulation (EEC) No 1172/85 of 2 May 1985 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community, on the one hand, and the Government of Denmark and the Home Government of the Faroe Islands, on the other hand, concerning salmon fishing in Faroese waters
 Type: Regulation
 Subject Matter: fisheries;  Europe;  European construction
 Date Published: nan

 7.5.1985 EN Official Journal of the European Communities L 122/1 COUNCIL REGULATION (EEC) No 1172/85 of 2 May 1985 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community, on the one hand, and the Government of Denmark and the Home Government of the Faroe Islands, on the other hand, concerning salmon fishing in Faroese waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Community, on the one hand, and the Government of Denmark and the Home Government of the Faroe Islands, on the other hand, have held consultations on fishery matters of mutual interest; Whereas both Parties agreed that the North Atlantic Salmon Conservation Organization (NASCO) is the appropriate forum within which to regulate salmon fishing in the fisheries zone of the Faroe Islands; Whereas the Faroese authorities have confirmed that they will cooperate with the Community at the 1985 annual meeting of NASCO with a view to agreeing a regulatory measure fixing a quota for their catches in the fisheries zone of the Faroe Islands for the season starting on 1 October 1985 and ending on 31 May 1986; Whereas the Parties have agreed to hold further consultations should NASCO not adopt appropriate regulatory measures; Whereas at the conclusion of their consultations the two delegations initialled an Agreement in the form of an exchange of letters; Whereas it is in the Community's interest to approve this Agreement, HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an exchange of letters between the European Economic Community, on the one hand, and the Government of Denmark and the Home Government of the Faroe Islands, on the other hand, concerning salmon fishing in Faroese waters is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement binding the Community. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 2 May 1985. For the Council The President F. M. PANDOLFI (1) OJ No C 52, 26. 2. 1985, p. 4. (2) Opinion delivered on 19 April 1985 (not yet published in the Official Journal).